Case 4:20-cv-00837-SDJ Document 10-2 Filed 01/20/21 Page 1 of 1 PageID #: 73




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


POLY-AMERICA, L.P.

                  Plaintiff,,

       v.
                                                              Case No. 4:20-cv-00837

API INDUSTRIES, INC.,

                  Defendant.




[PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PURSUANT
                  TO RULE 12(b)(2) AND RULE 12(b)(3)

       Having carefully considered Defendant API Industries, Inc.’s Motion to Dismiss Pursuant

to Fed. R. Civ. P. 12(b)(2) for lack of person jurisdiction and 12(b)(3) for improper venue, this

Court GRANTS the motion.

       IT IS HEREBY ORDERED THAT Plaintiff’s Complaint is dismissed without prejudice

pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(3).

       IT IS SO ORDERED.
